Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 5/24/2022, in which claims 9, 11, 13, 15, 17 and 19 are cancelled and claims 8 and 14 are amended to change the scope and breadth of the claims. No claims are newly added. Applicant's request for entry into AFCP 2.0 is acknowledged. The request is proper and the accompanying amendment to the claims is entered on the record.
	 
	Claims 8, 10, 12, 14, 16 and 18 are pending in the instant application and are found to be allowable.
	
Priority
This application is a National Stage Application of PCT/KR2018/014401, filed on 11/22/2018.  The instant application claims foreign priority to KR 10-2017-0163090 filed on 11/30/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/27/2011. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 9, 11, 13, 15, 17 and 19 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 5/24/2022, with respect to the rejection of claims 9, 11, 13, 15 and 17-19 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2009/0275527) in view of Zhang et al. (US 2012/0270820), further in view of Zhao et al. (US 2003/0232102), has been fully considered and is persuasive.  The combined prior art does not teach or suggest the synergistic effect presented in the instant working examples. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 5/24/2022, with respect to the rejection of claims 8, 10, 12, 14 under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Exper. Geront., 2012) and claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Hu et al. (Exper. Geront., 2012), in view of Torii et al. (US 2017/0112741, filed 2015), has been fully considered and is persuasive.  When considering the definition of “improvement” in the instant specification at p. 10, “In the present disclosure, 'improvement' refers to any action of making skin look younger by reducing skin wrinkles caused by intrinsic aging or improving skin elasticity by administering a composition”, the instant claim scope is thus limited to a method related to intrinsic aging of the skin and specifically making skin look younger by reducing skin wrinkles caused by intrinsic aging or improving skin elasticity. Hu et al. does not teach or suggest intrinsic aging of the skin, only intrinsic aging of cognitive function. Moreover Hu et al. does not teach or suggest the instant ratio of components. The rejections are hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is the combination of Park et al. (US 2009/0275527) in view of Zhang et al. (US 2012/0270820), further in view of Zhao et al. (US 2003/0232102), where a method for improving skin aging is taught by administering a white peony extract comprising paeoniflorin and other compounds, including albiflorin. However, the combined prior art does not direct one of ordinary skill to specifically isolate albiflorin as an active agent along with paeoniflorin. In contrast, the instant claims and specification, are directed towards treating skin aging by administering a combination of isolated albiflorin and isolated paeoniflorin, in a specific ratio, wherein the working examples demonstrate skin anti-aging synergistic effects for the combination relative to the individual components. There is no motivation in the combined prior art to select albiflorin from among the other compounds present in white peony extract and there is no reason to expect a synergistic effect from an albiflorin/paeoniflorin combination.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623